Citation Nr: 1110020	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-14 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia Veteran Health System, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during non-VA ambulance transport and treatment at a private medical facility on October 7, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

	


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1990. 
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 determination of the North Florida/South Georgia Veteran Health System, Florida.  The Veteran testified before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On October 7, 2008, he Veteran incurred unauthorized medical expenses during non-VA ambulance transport and treatment at a private medical facility.    

2.  At the time services were rendered, the Veteran was service-connected for end stage renal disease on dialysis (evaluated as 100 percent disabling); diabetes mellitus (evaluated as 40 percent disabling); myocardial infarction, congestive heart failure, hypertension (evaluated as 30 percent disabling); diabetic retinopathy, status post laser treatment (evaluated as non-compensable); and a healed duodenal ulcer (evaluated as non-compensable).
 
3.  The evidence does not show that the services rendered during the non-VA ambulance transport and treatment at a private medical facility on October 7, 2008, were rendered in a medical emergency of such nature that delay would have been hazardous to the Veteran's life or health.
	
CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of unauthorized medical expenses incurred during non-VA ambulance transport and treatment at a private medical facility on October 7, 2008, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.54, 17.120-132, 17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the 'rule of prejudicial error' applies. 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled together out of unrelated decisional and post-decisional documents, such as rating decisions and statements of the case. Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  However, after a notice deficiency has occurred, there are ways of showing that the purpose of VCAA notice was not frustrated.  Two ways of showing this include: defects in notice were cured by actual knowledge on the part of the appellant and establishing that a reasonable person could be expected to understand what was still needed based on the notice provided.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Veteran was provided with correspondence regarding what was needed to support his claim for reimbursement of medical expenses.  Specifically, in the November 2008 decision denying his claim, the Veteran was advised of the criteria used in evaluating claims for non-VA services.  Additionally, a January 2009 statement of the case (SOC) was sent to him, informing him of the specific criteria used for the evaluation of his claim.  Based on the evidence above, the Veteran was advised of the information necessary to evaluate his claim for entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on October 7, 2008. 

In addition, the Veteran's statements to the VAMC and his testimony before the Board showed that he clearly had actual knowledge that in order to support his claim. Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  Notably, the Veteran expressed his understanding that to receive reimbursement he had to meet several requirements, to include evidence showing the exigency of the October 2008 treatment.  For example, in his December 2008 notice of disagreement he indicated why he sought treatment at a non-VA hospital as opposed to a VA medical facility.  Moreover, in his April 2009 substantive appeal, the Veteran indicated the circumstances leading up to his call to emergency services.  Further, the Veteran testified at his October 2010 BVA hearing why he believed his circumstances were "emergent" and also why it was his belief that his actions seeking medical assistance were those of a "prudent person."

In short, the record shows that the Veteran has actively participated in presenting arguments in support of his claim and has in fact expressed his understanding of the information and evidence necessary to substantiate this issue.  The Board concludes that any 38 U.S.C.A. § 5103(a)-complaint notice error in this case did not preclude him from effectively participating in the processing of his claim.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran submitted written statements discussing his contentions.

Additionally, in October 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the October 2010 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding why the Veteran sought emergency medical care, (T. at p. 3-5), and whether he believed traveling to his normal VA facility to seek treatment would have been hazardous to his health (T. at p. 5, 8).  Therefore, not only was the issue 'explained . . . in terms of the scope of the claim for benefits,' but 'the outstanding issues material to substantiating the claim' were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for entitlement to reimbursement of medical expenses.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Reimbursement of Medical Expenses

The Veteran is seeking entitlement to payment or reimbursement from VA concerning unauthorized medical expenses incurred during non-VA ambulance transport and treatment at a private medical facility on October 7, 2008.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2010).  If not, authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  38 U.S.C.A. §1728(a) (West 2002 & Supp. 2010); the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In this case, the evidence does not suggest that prior authorization for private medical treatment in October 2008 was obtained.  The Veteran does not contend otherwise.  Thus, the pertinent issue is whether the Veteran is eligible for payment or reimbursement for medical services that were not previously authorized.  The Board will consider 38 U.S.C.A. § 1728 and § 1725 in turn.

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and

(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 38 U.S.C.A. § 1728 (West 2002 & Supp. 2010); 38 C.F.R. § 17.120 (2010); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

In this case, at the time the Veteran received medical treatment at the emergency department of a private medical facility on October 7, 2008, he was service connected for end stage renal disease on dialysis, diabetes mellitus, myocardial infarction, congestive heart failure, hypertension, diabetic retinopathy, status post laser treatment, and a healed duodenal ulcer.  He was rated totally and permanently disabled as a result of a service-connected disability.  The criterion set forth in 38 U.S.C.A. § 1728(a)(3) has therefore been met. 

As for part (b) of 38 U.S.C.A. § 1728, the Veteran testified at his October 2010, that on the day of his treatment, at the emergency department of a private medical facility, he had had dialysis after which he had then  rested.  See T. at 3.  He indicated that when he woke up he felt "pretty bad" and that his "muscles and everything about [his] body start[ed] tightening up."  See Id.  He testified that he tried to walk it off but that the whole day he was in tremendous pain.  He stated that he finally managed to crawl to the family room where he had enough time to dial his pastor and let him know that he was not going to be able to make the meeting that night.  See Id.  He testified that his pastor came to his house to check on him and called 911 to get an ambulance there.  See T. at 4. 

The Veteran indicated in his April 2009 substantive appeal that three nights a week he goes to a dialysis clinic for his service-connected end stage renal disease.  He stated that he had been doing this since December 2001.  He reflected that he went to bed the morning of October 7, 2008 after the dialysis treatment and got up around 3:00pm.  He indicated that he was cramping and could hardly talk. He reiterated that he had called his pastor to let her know he was not going to be able to go to prayer and bible study that night.  He stated that the pastor and bishop decided to stop by his house on the way to church.  He indicated that he was in "such a state" that they started to pray for him and they called his wife.  The Veteran stated that the next thing he knew he was being transported to the hospital.

The Board parenthetically notes that VA treatment records indicate that the Veteran was assessed at the North Florida/South Georgia Veteran Health System, Florida on an outpatient basis on the morning of October 7, 2008 for upcoming cataract surgery. No complaints of cramping or pain were reported at that time.

The objective medical evidence does not show that services described above were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  Notably, the EMS personnel indicated in their report that the Veteran gave a history of experiencing cramping around 7 pm.  He reported at that time that the cramps were coming and going and sometimes subsided with a position change, otherwise they subsided on their own after a few minutes.  He indicated an onset of 1 to 2 hours duration.  Significantly, the Veteran reported that he was "currently pain free."  An assessment of the Veteran reflected normal respirations, and that he was oriented to person, place time, and event.  Normal neuro sensory and motor function was noted.  His appendages were assessed with no abnormalities.  The diagnosis was listed as peripheral neuropathy of the arm and leg. A secondary impression of muscle spasms and tetany was noted.  Significantly, the EMS report indicates that the Veteran was transported to the hospital with a transport priority of non-emergency.  The destination reason was reported as "patient choice."

EMS report indicated that the Veteran started having a cramp in his foot upon arrival to the private medical facility and that it moved to his left leg when being turned over to ER staff.  According to the emergency room nurses notes, upon his arrival to the private medical facility, the Veteran's vitals were stable.  The Veteran complained of severe leg cramps and that he had had dialysis that day.  He reported pain of an intensity of 10 out of 10 on the pain scale.  He was cooperative, calm, and oriented.  It was noted that the Veteran had an IV and oxygen.  He was deemed to be in no apparent distress.  The treatment records reflect that within the hour the Veteran felt better with the IV and had no more pain.  He was discharged to go home.  His final diagnosis was leg cramps. 

Although the evidence indicates that the Veteran was provided an IV and given oxygen, the evidence nonetheless does not demonstrate that the medical services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  To the contrary, the EMS personnel determined that the Veteran's transport priority was "non-emergency."  Moreover, when assessed by the hospital it was noted that he was in no apparent distress.  As his condition was assessed as 'stable,' he was released to his home and advised that he should make an appointment with his private physician within two days.

While the Veteran is competent to report symptomatology as it comes to him through his senses, the Board nonetheless attributes greater probative weight to the medical findings of skilled, unbiased, medical professionals than to his statements made in conjunction with his claim for reimbursement of medical expenses.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, even though the evidence demonstrates that the Veteran was totally disabled due to a service-connected disability at the time he received treatment at the private medical facility on October 7, 2008, the evidence does not show that any of the other criteria for reimbursement for medical expenses have been met.  Specifically, as explained above, the weight of the evidence does not demonstrate that delay in receiving treatment would have been hazardous to life or health.  Further, according to a review by the Chief Medical Officer in November 2008, it was determined that ambulance transport was not medically necessary and the Veteran's medical condition was not emergent. 

Consideration has also been given to the Veteran's assertion that he believed that a delay in immediate medical care would be hazardous to life or health.  The Board does not find the Veteran to be a credible historian, however.  First, as noted, the EMS technician specifically noted that the Veteran's transport to the hospital was non-emergent.  Next, as noted, the Veteran intimates that he was incoherent, and that he was unaware of him being taken to the hospital until he was already enroute.  This history is direct contradiction to the EMS report that stated that the determination to go to the hospital was the Veteran's choice, and that he was lucid throughout the course of the treatment.  Indeed, the report notes that the Veteran was pain free when EMS arrived.  He was also observed to fully oriented and stable when he arrived at the hospital.  Finally, the undersigned found the Veteran's response to questions during his personal hearing were evasive and at times exaggerated.  The Board assigns no probative value to the Veteran's assertion (personal belief) that his medical condition on October 7, 2008 was exigent in nature. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").

The Board has considered the Veteran's assertions that the nearest VA hospital was 65 miles away.  See April 2009 substantive appeal.  Moreover, the Veteran testified that he was taken to the private hospital because the paramedics decided to take him to the nearest hospital. See T. at 5.  However, the provisions of 38 U.S.C.A. § 1728 require that all three criteria must be met in order to establish entitlement to reimbursement for medical expenses.  Based on the above evidence, the weight of the competent evidence indicates that the services rendered were not of such nature that delay would have been hazardous to the Veteran's life or health.  Therefore, as one of the criteria is not met, he cannot establish reimbursement under 38 U.S.C.A. § 1728, and a discussion as to whether a VA hospital was available is unnecessary.  Zimick v. West, 11 Vet. App. 45, 49.

The Board will now consider whether entitlement to payment or reimbursement of medical expenses is warranted under the Millennium Act.  The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1000-1008 (2010).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice- connected disabilities in non-VA facilities is made only if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as discussed above, 38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. § 17.1002 (2010).

The above-listed criteria are conjunctive, not disjunctive; all criteria must be met. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect a legislative change in that statute, effective October 10, 2008.  See the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008). Specifically, the change of interest is that the word 'shall' in the first sentence, replaced the word 'may.'  This made the payment or reimbursement by VA of treatment non-discretionary, if a veteran satisfied the requirements for such payment.

That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the definition of the term 'emergency treatment' was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility. 38 U.S.C.A. § 1725(f)(1)(B).

A revision was also made to § 1725 as to how long emergency treatment continued, once the definition of 'emergency treatment' was met.  Under the former version, treatment is considered emergent until the veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.

Under the revised version, 'emergency treatment' is continued until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 38 U.S.C.A. § 1725(f)(1)(C). 

The United States Court of Appeals for Veterans Claims (the Court) recently held that both medical and lay evidence may be considered in a prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a medical finding of an emergency.  Swinney v. Shineski, 23 Vet. App. 257, 267 (2009).


The Board initially notes that it need not determine whether § 1725 as revised, effective October 10, 2008, is to be given retroactive effect.  An implementing regulation has yet to be finalized.  Regardless of whether the version effective prior to October 10, 2008, or the version effective since October 10, 2008, is applied, the result is the same. For the reasons set forth below, the Veteran's appeal concerning payment or reimbursement under 38 U.S.C.A. § 1725 is denied.  As noted above, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for non-service-connected disabilities in non-VA facilities is made only if all of the criteria outlined in 38 C.F.R. § 17.1002 are fulfilled. In this case, the Veteran failed to meet subsection (b) as delineated in 38 C.F.R. § 17.1002.

As discussed above, when EMS arrived at the Veteran's house he reported a history of having severe cramps in both his legs.  He indicated that earlier he had had cramping to both arms and hands, and that his whole body had locked up.  He reported that his cramping had begun around 7 pm that evening with an onset of 1 to 2 hours duration.  He reported that the cramps came and went, sometimes subsiding with a position change, otherwise they subsided on their own after a few minutes.  Significantly, he indicated that he was currently pain free.  He stated that he had no dyspnea, chest pain, vomiting, dizziness, back pain, diaphoresis, abdominal pain, weakness, loss of consciousness, nausea or head pain.  

Upon medical assessment he had normal respirations, and no abnormalities of the central nervous system, head, face, ears, eyes, nose, neck, chest, abdomen, arms and legs, hands, legs, feet, back and throat and mouth.  A primary impression was that of peripheral neuropathy of the arm/leg.  A secondary impression was that of muscle spasm/tetany.  The Veteran was transported to the hospital.  EMS noted that the Veteran started having a cramp in his foot upon arrival to Citrus Memorial Hospital and that it moved to his left leg when the Veteran was turned over the ER staff.  Hospital records noted the Veteran to be oriented, calm, cooperative, and in significant pain.  Although significant pain was reported, the Veteran was deemed by the medical professionals treating him to be in no acute distress.  Positive physical findings solely reflected cramping pain to his legs. 

Based on these facts, it is not reasonable to conclude that a prudent layperson with average knowledge of health and medicine could reasonably expect that if immediate care were forestalled, he would be placing himself in serious jeopardy, causing serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  While the Board acknowledges the Veteran's October 2010 BVA hearing testimony and April 2009 substantive appeal essentially asserting that he had been in significant pain for hours before he sought medical assistance, the Board notes that EMS treatment records indicated that the Veteran reported being currently pain free upon their arrival.  While he reported a history of significant pain and cramping, he reported at that time that onset had occurred only 1 to 2 hours prior.  Moreover, the Veteran reported no dyspnea, chest pain, vomiting, dizziness, back pain, diaphoresis, abdominal pain, weakness, loss of consciousness, nausea or head pain at that time.  Again, as discussed above, the Board does not find the Veteran to be a credible historian with respect to the events of October 7, 2008, to include his belief that immediate care was necessary.

As the criteria under the Millennium Act are conjunctive, this failure to satisfy 38 C.F.R. § 17.1002(b) precludes a grant of the requested payment/reimbursement, and an analysis of the remaining factors is thus unnecessary.

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, the weight of the evidence does not demonstrate that the medical services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  The weight of the evidence does not demonstrate that a prudent layperson with average knowledge of health and medicine could reasonably expect that if immediate care were forestalled, he would be placing himself in serious jeopardy, causing serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  The competent evidence of record (the EMS and hospital reports) does not support such a finding.  Moreover, the Veteran's present assertion that his condition on October 7, 2008 required immediate medical care is found to be unsupported by the record and essentially incredible.  Thus, the criteria for entitlement to reimbursement of medical expenses by VA for the cost of non-VA medical treatment have not been established, either through medical evidence or through the Veteran's statements.

In conclusion, the Board finds that the preponderance of the evidence is against reimbursement or payment for the unauthorized private medical treatment that the Veteran received from a private medical facility in October 2008, under the provisions of both 38 U.S.C.A. §§ 1725 and 1728. Accordingly, the appeal must be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during non-VA ambulance transport and treatment at a private medical facility on October 7, 2008 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


